Citation Nr: 0100539	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a left hand 
disability.

3.  Entitlement to an initial compensable evaluation for a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty for training from August 
1961 to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  There is no evidence that the veteran has a current left 
leg disability that is related to his period of active 
service.

2.  There is no evidence that the veteran has a current left 
hand disability that is related to his period of active 
service.

3.  The veteran's right ankle injury is not productive of 
subjective complaints or objective findings of disability.


CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000).

2.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000).

3.  The criteria for a compensable evaluation for a right 
ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5271 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Before addressing the veteran's claims, the Board notes that, 
on November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
Act, Pub. L. No. 106-475, sec. 3(a) (to be codified at 38 
U.S.C. §§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board has reviewed the veteran's claims in light of the 
new Act, and concludes that the RO did not fully comply with 
the new notification requirements at the time the veteran's 
claims were filed.  However, the RO did send the veteran a 
letter advising him of the types of evidence that he would 
need to substantiate his claims.  In addition, the RO's 
statements and supplemental statements of the case clarified 
what evidence would be required to establish entitlement to 
service connection.  The RO also provided the veteran with a 
VA examination and afforded him the opportunity to have a 
personal hearing.

The veteran and his representative responded to the RO's 
communications with additional evidence and argument, thereby 
curing (or rendering harmless) the RO's earlier omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); V.A. 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").  Therefore, the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

In relation to the present appeal, the veteran submitted an 
Application for Compensation in June 1998 in which he claimed 
that he sustained a left leg and a left hand injury in 
February 1962.  He reported that he received no medical 
treatment for the claimed disabilities and that he had no 
medical evidence to submit.  The veteran's service medical 
records, including the separation examination of January 
1962, contained no complaints, findings, or diagnoses related 
to the left hand or left leg.

During a VA examination in November 1998, the veteran 
reported that he was involved in a motorcycle accident in 
March 1978 and sustained a left tibia fracture.  He had left 
knee pain since that injury and had not worked for the past 
several years due to knee pain.  He remembered no serious 
injury of the left hand.  It had swollen once during active 
service but had not bothered him since that time.  He also 
reported a history of hammertoe surgery on the left foot 
following active service.  Physical examination of the left 
knee noted a 15 centimeter operation scar, limited and 
painful motion, swelling, instability, and tenderness.  An x-
ray of the left lower leg and left knee disclosed several old 
healed fractures and arthritic changes of the knee.  No 
examination of the left hand was performed.

Records from Sinai Samaritan Medical Center show that the 
veteran was admitted in September 1996 for open tibial-
fibular fracture of the left leg due to being struck by an 
automobile.  He reported a past history of a motorcycle 
accident in 1978 with a left femur fracture.  He also 
reported a history of left foot surgery.  The x-rays of the 
left lower leg revealed an old healed fracture of the distal 
femur, degenerative changes in the knee joint, and comminuted 
spiral fractures of the midshaft of the tibia and the 
proximal fibula.  The veteran underwent debridement with 
irrigation, closed reduction, and application of a long leg 
splint.

The veteran was subsequently admitted to Froedtert Memorial 
Lutheran Hospital for another irrigation and debridement of 
the open fracture, with delayed primary closure and closed 
reduction and casting.  He was followed through August 1997 
and underwent an intramedullary rodding of the nonunion of 
the left tibia in March 1997.

Based upon the above evidence, the Board must find that the 
preponderance of the evidence is against a grant of service 
connection for either a left leg or a left hand disability.  
Although the veteran originally claimed that he injured his 
left leg in service, he subsequently reported to the VA 
examiner that he injured it in a motorcycle accident 
following service.  Additional medical evidence also recorded 
a past history of a motorcycle accident, as well as another 
left leg injury in 1996.  Therefore, the record is completely 
devoid of any evidence that the veteran injured his left leg 
in service or that his current left leg disability is related 
to his period of active service.  Accordingly, the benefit 
sought on appeal must be denied.

Likewise, the record contains no evidence that the veteran 
injured his left hand in service.  The veteran also has 
presented no evidence of a current left hand disability.  
Notably, the veteran himself reported to the VA examiner that 
he had no problems with his left hand.  In the absence of 
evidence of any current disability related to the veteran's 
period of active service, service connection for a left hand 
disability must be denied.

II. Increased Rating

The veteran believes that his right ankle injury is more 
disabling than currently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO provided 
the veteran with a timely and comprehensive VA examination 
and afforded him with the opportunity to have a personal 
hearing.  Therefore, the VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___(2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000). Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

In relation to the present appeal, the veteran's service 
medical records show that he fell and injured his right ankle 
in September 1961.  He sustained a chip avulsion of the 
lateral malleolus and was placed in a cast.  In December 
1961, he reinjured the right ankle when he mildly sprained 
it.  He continued to be seen for pain of the lateral 
malleolus, right ankle, in January 1962.  The x-ray of the 
foot and ankle were within normal limits at that time.

During a VA examination in November 1998, the veteran 
reported that he twisted his left ankle in service and 
fractured the lateral malleolus.  The examiner informed the 
veteran that the service medical records documented injury of 
the right ankle; however, the veteran denied that he injured 
his right ankle and insisted that he injured the left ankle 
in service.  Physical examination of the left ankle found 
diffuse swelling, tenderness, and limited motion.  The x-ray 
of the left foot and ankle showed osteoporosis and 
degenerative changes with hammertoe deformity of the left 
foot, an intramedullary rod by the distal ankle, and a 
phlebolith in the dorsum of the foot.  Physical examination 
of the right ankle showed no deformity, tenderness, swelling, 
or heat.  Range of motion was normal and the malleolus showed 
no abnormal shape or tenderness.  The x-ray of the right foot 
and ankle revealed severe osteoporosis and arthritis changes 
of the toes.

The veteran's right ankle injury has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2000).  Under this Diagnostic Code, 
moderate limitation of motion of the ankle is assigned a 10 
percent evaluation and severe limitation of motion warrants a 
20 percent evaluation.

Based upon the above evidence, the Board finds that the 
criteria for a compensable evaluation for a right ankle 
injury have not been met.  The veteran has made no subjective 
complaints regarding the right ankle and has offered no 
evidence of a current disability.  The VA examination made no 
objective findings of abnormality, including no limitation of 
motion.   The Board has considered the application of 
alternative Diagnostic Codes; however, in the absence of any 
current symptomatology, the Board can find no basis under 
which to grant a compensable evaluation.

Finally, the Board is cognizant that the RO initially granted 
service connection for a right ankle in September 1998, then 
granted service connection for the left ankle in June 1999, 
and then reassigned service connection for the right ankle in 
December 1999.  However, the veteran completed a substantive 
appeal of the September 1998 rating decision that assigned 
the evaluation for the right ankle, the ankle that is 
presently service connected.  Should the veteran believe that 
he is entitled to service connection for the left ankle, he 
may file a claim at any time.


ORDER

Service connection for a left leg disability is denied.

Service connection for a left hand disability is denied.

A compensable evaluation for a right ankle injury is denied.




		
	L. M. BARNARD
Acting Member, Board of Veterans' Appeals



 

